UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7846



MICHAEL F. DEHONEY,

                                              Plaintiff - Appellant,

          versus


BARBARA A. SCOTT, Clerk of Court for Richland
County,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CA-96-2745-4-21BE)


Submitted:   April 16, 1998                 Decided:   April 30, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael F. Dehoney, Appellant Pro Se. Dale Richard Samuels, Larry
C. Smith, COUNTY ATTORNEY'S OFFICE, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint and denying his

motion for reconsideration. We have reviewed the record and the

district court's opinions and find no reversible error. According-

ly, we affirm on the reasoning of the district court.* Dehoney v.
Scott, No. CA-96-2745-4-21BE (D.S.C. Sept. 29 & Nov. 19, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       We also note that Appellant's action would fail under the
Rooker-Feldman doctrine. See Leonard v. Suthard, 927 F.2d 168,
169-70 (4th Cir. 1991) (lower federal courts generally do not have
jurisdiction to review state court decisions; rather, jurisdiction
to review such decisions lies exclusively with superior state
courts and, ultimately, the United States Supreme Court).

                                2